Exhibit 10.44

 

LOGO [g79217img.jpg]

 

    

KPMG LLP

1601 Market Street

Philadelphia, PA 19103

  

Telephone

Fax

Internet

  

267 256 7000

609 896 9782

www.us.kpmg.com

 

March 31, 2006

 

Auxilium Pharmaceuticals, Inc.

40 Valley Stream Parkway

Malvern, PA 19355

 

Auxilium Pharmaceuticals, Inc. (the “Company”) has requested that we consent to
the incorporation by reference of our report on the Company’s consolidated
financial statements as of December 31, 2004 and for each of the years in the
two-year period then ended in the Registration Statements No. 333-127489 on Form
S-3 and No. 333-117595 on Form S-8 of the Company, which report appears in the
December 31, 2005 annual report on Form 10-K of the Company.

 

By agreeing to the terms of this letter, you agree to indemnify KPMG LLP
(“KPMG”) from certain risks inherent in incorporating by reference our audit
report on the Company’s consolidated financial statements as of December 31,
2004 and for each of the years in the two-year period ended December 31, 2004 in
the Registration Statements No. 333-127489 on Form S-3 and No. 333-117595 on
Form S-8 of the Company. Specifically, you agree to indemnify and hold KPMG
harmless against and from any and all legal costs and expenses (including
reasonable fees and expenses of attorneys, experts and consultants) which we may
incur in connection with our successful defense of any legal action or
proceeding that may arise as a result of our consent to the incorporation by
reference of our report on the Company’s consolidated financial statements in
the Registration Statements No. 333-127489 on Form S-3 and No. 333-117595 on
Form S-8 of the Company, whether brought under the federal securities laws or
other statutes, state statute, or common law, or otherwise. In the event KPMG
incurs legal costs or expenses indemnified hereunder, you agree to reimburse
KPMG for those costs as incurred on a monthly basis. KPMG shall not be
indemnified, and shall refund to you, any amounts paid to it pursuant to this
indemnification in the event there is court adjudication that we are guilty of
professional malpractice, or in the event that KPMG becomes liable for any part
of the plaintiff’s damages by virtue of settlement. In the event KPMG is
requested pursuant to subpoena or other legal process to produce its documents
relating to the Company in judicial or administrative proceedings to which KPMG
is not a party, the Company shall reimburse KPMG at standard billing rates for
its professional time and expenses, including reasonable attorney’s fees,
incurred in responding to such requests.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KPMG LLP, a U.S. limited liability partnership, is the U.S.

member firm of KPMG International, a Swiss cooperative.



--------------------------------------------------------------------------------

LOGO [g79217img.jpg]

 

Auxilium Pharmaceuticals, Inc.

March 31, 2006

Page 2

 

Please indicate your acceptance of these terms by signing and returning a copy
of this letter to me.

 

Very truly yours,

 

KPMG LLP

/s/ John T. Capecci

John T. Capecci

Partner

cc:    Jennifer Strong

ACCEPTED: Auxilium Pharmaceuticals, Inc. James E. Fickenscher, Chief Financial
Officer Name and Title of Authorized Officer /s/ James E. Fickenscher Signature
of Authorized Officer March 31, 2006 Date